Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.1 Chrysler Center 666 Third Avenue New York, NY 10017 212-935-3000 212-983-3115 fax www.mintz.com April 26, 2010 Wave2Wave Communications, Inc. 433 Hackensack Avenue Hackensack, New Jersey 07601 Ladies and Gentlemen: This opinion is furnished to you in connection with a Registration Statement on Form S- 1, Registration No. 333-164791 (the  Registration Statement ), filed by Wave2Wave Communications, Inc., a Delaware corporation (the  Company ), with the Securities and Exchange Commission (the  Commission ) under the Securities Act of 1933, as amended (the  Securities Act ), with respect to an aggregate of 8,250,000 shares (the  Shares ) of its common stock, $0.0001 par value per share (the  Common Stock ), including 1,237,500 shares subject to an underwriters over-allotment option. The Shares are to be sold by the Company pursuant to an underwriting agreement (the  Underwriting Agreement ) to be entered into between the Company and the several underwriters to be named therein for whom Rodman & Renshaw, LLC, is acting as representative. The form of the Underwriting Agreement has been filed as Exhibit 1.1 to the Registration Statement. In connection with this opinion, we have examined the Companys certificate of incorporation and bylaws, each as amended to date; the form of Underwriting Agreement; the minutes of all pertinent meetings and written consents of the director and stockholders of the Company relating to the Registration Statement, and the transactions contemplated thereby; such other records of the corporate proceedings of the Company and other documents as we deemed relevant for the purposes of rendering the opinions in this letter; and the Registration Statement and the exhibits thereto filed with the Commission. In our examination, we have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, photostatic or facsimile copies and the authenticity of the originals of such copies. Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. B OSTON | W ASHINGTON | N
